     Case: 1:19-cv-05312 Document #: 48 Filed: 12/17/20 Page 1 of 1 PageID #:228

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Anjanette Young
                                     Plaintiff,
v.                                                       Case No.: 1:19−cv−05312
                                                         Honorable John J. Tharp Jr.
The City of Chicago, et al.
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 17, 2020:


        MINUTE entry before the Honorable John J. Tharp, Jr: Counsel has filed a
transcript of proceedings as an exhibit to a brief. [43] That practice is inconsistent with the
Court's policy to restrict public dissemination of transcripts from public review for a
90−day period to permit a standard process for requesting and processing transcript
redactions. See [DE 46]. Parties who seek to include transcripts as exhibits and
attachments in filings should do so in accordance with the procedures set forth in Local
Rule 26.2 for filing exhibits under seal. Accordingly, the Clerk is directed to seal [DE 43].
Persons in need of DE 43 before that transcript becomes publicly available may order a
copy through the Court Reporter. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
